Citation Nr: 1326040	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  08-09 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to a disability rating in excess of 20 percent for residuals of back injury with degenerative disc disease. 

5.  Entitlement to a disability rating in excess of 20 percent for radiculopathy, right lower extremity associated with residuals of back injury with degenerative disc disease L3-4, L4-5 and L5-S1.

6.  Entitlement to a disability rating in excess of 20 percent for radiculopathy, left lower extremity associated with residuals of back injury with degenerative disc disease L3-4, L4-5 and L5-S1.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board of Veterans' Appeals (Board) docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1953 to December 1954.  

This matter comes before the Board on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before a Board of Veterans' Appeals Travel Board on May 16, 2013; however, he failed to report for that hearing.  On May 30, 2013, the Veteran's representative notified the RO that the Veteran missed his Travel Board hearing due to his wife having surgery; and requested that the Veteran be rescheduled for another Board hearing.  

In July 2013 the Veteran wrote to the RO to clarify why he missed the May 2013 Travel Board hearing, indicating that he was hospitalized for gallbladder surgery at that time. He requested that a Travel Board hearing be scheduled at the RO and stated that he would attend the hearing. 

If an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d).
  
No further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Id.

A motion for a new hearing date following a failure to appear must be in writing; must be submitted not more than 15 days following the original hearing date; and must set forth the reason, or reasons, for the failure to appear at the originally scheduled hearing and the reason, or reasons, why a timely request for postponement could not have been submitted.  Id.

If good cause is shown, then the hearing will be rescheduled for the next available hearing date after the appellant or his or her representative gives notice that the contingency which gave rise to the failure to appear has been removed. Id.

The Veteran has met the criteria under 38 C.F.R. § 20.702(d) for a Travel Board hearing to be scheduled at the RO.  The Veteran's explanation constitutes good cause for his failure to attend the May 2013 Travel Board hearing under such circumstances such that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  The representative's May 30, 2013 motion for a new hearing date-explaining the reasons for the failure to appear for the hearing and to provide a timely request for postponement-was submitted not more than 15 days following the original hearing date of May 16, 2013.  The Veteran indicated that the contingency that gave rise to the failure to appear for the originally scheduled Travel Board hearing on May 2013 had been removed, stating that he would attend the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in conjunction with his claims on appeal for service connection and for increased disability ratings.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).  After the hearing is conducted, the case should returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



